DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018/080003 filed 11/02/2018, which claims the benefit of the priority of US Provisional application 62/586,266 filed 11/15/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-4, and 11-20 are being examined on the merits in this office action.

	Claim Rejections - 35 USC § 112 – Withdrawn 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicants amendment of claim 1.

Claim Rejections - 35 USC § 103 – Maintained 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, and 11-20 are still rejected under 35 U.S.C. 103 as being unpatentable over US 4128635 A (hereinafter “the ‘635 patent”) in view of US 20160250137 A1 (hereinafter “the ‘137 publication”) -IDS 5/11/2020.
The ‘635 patent teaches a cosmetic emulsion containing copolymers composed of units of general formulae shown below (Abstract; Col. 2, lines 1-10)which is identical to the instant to the instant formula.
 
    PNG
    media_image1.png
    134
    485
    media_image1.png
    Greyscale

	‘635 teaches that X is a hydrogen or methyl radical, R1 is an alkyl radical of 6 to 24 carbon atoms, and that R2 is a radical selected from --CH2 --CH2 OH, --CH2 --CH(OH)--CH3, --CH2 --CH(OH)--CH2 OH, and --CH2 --CH2 O--CH2 CH2OH (Claim 1). ‘635 further teaches that the copoly mers have a molar ratio of 2:1 to 20:1 (col. 2, line 30-33) and that the average molecular weight is from 3000 to 20,000 (claim 4) which encompasses the instant range.
‘635 does not explicitly discloses the percent weight of the polymers.
‘137 teaches a personal care composition that comprises a polymer such as C8 alkyl acrylates/methacrylic acid crosspolymer (claim 23) and further that the polymer consists of 70-99% by weight of repeating units derived from at least one n-alkyl acrylate or methacrylate ester [0040-0041]. ‘137 further teaches that the polymer has a melting point of from 40 to 70° C (claim 38). ‘137 teaches that the amount of polymer in the composition is sufficient to thicken, modify rheology, film form, enhance aesthetics, or improve sensory and feel, especially silicone, among other benefits [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 635 and ‘137 and prepare a polymer that comprises the monomeric units of ‘635 and ‘137 because ‘635 teaches that the polymers have been successfully used in the preparation of cosmetic composition (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the teachings of ‘635 and ‘137 to prepare such a polymer because ‘137 teaches that the amount of polymer in the composition is sufficient to thicken, modify rheology, film form, enhance aesthetics, or improve sensory and feel, especially silicone, among other benefits [0009]. The disclosures render obvious the instant claim 1, 16 and 17.
Regarding claims 2 and 19, ‘137 further teaches that the polymer has a melting point of from 40 to 70° C (claim 38).
Regarding claims 3 and 18, ‘635 further teaches that the copolymers have a molar ratio of 2:1 to 20:1 (col. 2, line 30-33) and that the average molecular weight is from 3000 to 20,000 (claim 4) which encompasses the instant range.
Regarding claims 4 and 20, ‘635 teaches stearyl and behenyl acrylate (Col. 3 Line 35) and further teaches 2-hydroxyethyl methacrylate (col. 3, line 59) and further that X can be a hydrogen (abstract).
Regarding claims 11, 12 and 13, ‘137 teaches a personal care composition comprising the polymers (abstract, claim 23) and further teaches that the invention is useful in film forming compositions [0015] and further that the composition can  be fragrances (claim 43).
Regarding claim 14, ‘635 teaches cosmetic emulsion comprising the instant polymers (Title, abstract, claim 1).
Regarding claim 15, ‘137 teaches that the copolymer builds viscosity in this mild shampoo also provides moderate conditioning and assist in delivering color pigment effectively [0356].
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Applicants argue that independent claim 1 has been amended to recite the molecular weight and ratio as recited in claim 1.
The arguments have been fully considered but are unpersuasive because ‘635 teaches copolymers of the instant formula I and further teach that the copolymers have a molar ratio of 2:1 to 20:1 (col. 2, line 30-33) and that the average molecular weight is from  2,000 to 100,000 (claim 3) or 3000 to 20,000 (claim 4) which encompasses the instant range. The arguments are unpersuasive.
Conclusion
Claims 1-4, and 11-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615